Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered July 29, 1996, convicting him of robbery in the first degree, robbery in the second degree, crim*828inal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the court erred in not responding to a note from the foreperson of the jury (see, CPL 470.05; People v Ramkisson, 245 AD2d 393). In any event, the defendant was not prejudiced by the court’s failure to respond to the note before accepting the verdict (see, People v Agosto, 73 NY2d 963). The record is devoid of any evidence in support of the defendant’s contention that the verdict was coerced. Bracken, J. P., Ritter, Thompson and Krausman, JJ., concur.